Dr. J. E. Peavy
Commissioner of Health
State Department of Health
Austin, Texas
                                 Opinion No. C- 90
                                 Re:    Can a retail vendor of
                                        bedding In Texas legally
                                        sell items of bedding pur-
                                        chased from a wholesaler
                                        located outside Texas who
                                        has purchased the bedding
                                        from a manufacturer outside
                                        of Texas who does not hold
                                        the permlt required by
Dear Dr. Peavy:                         Article 4476a, V. C.S.?
        You have requested the opinion of thla office
as to whether a retail vendor of bedding In Texas may
legally sell Items of bedding purchased from a whole-
saler located outside Texas who has purchased the bed-
ding from a manufacturer outside of Texas who does not
hold the permit required by Article 4476a, Vernon’s
Civil Statutes (the Texas Bedding Law).
        Article 4476a, Vernon’s Civil   Statutes,   reads
in pertinent part as follows:
             “Section 5(e)     The Department,
       through Its authorized representative,
       shall have authority to place IOff-
       Sale’ any article of bedding or material
       which Is offered for sale, or which
       could be offered for sale, In vlolatlon
       of this Act.    , , ,‘I
             “Section 7(a).   No person shall manu-
       facture, renovate, sell or lease, or have
       In his possession with Intent to sell or
       lease In the State of Texas, any bedding
        covered by the provisions of this Act, un-
        1eSS there be affixed to the tag required
Dr. J. E. Peavy, page 2 (c-98)


       by this Act by the person manufacturing,
       renovating, selling or leasing the same,
       an adhesive stamp prepared and issued by
       this Department.
         The tag referred to In Seotlon 7(a) above Is a label
which the Texas Bedding Law requires to be affixed by the
manufabturer of the bedding.    The tag must have the manu-
facturer’s   permit number stamped thereon, In additlon~‘to oer-
taln other Information.    It la olear that, If a foreign manu-
faoturer has not obtained a permit, any tag afflxed to the
bedding will not oarry the neoeseary permit number, and will
not oomply with the permit provisions    of the Texas Bedding
Law.
        By the quoted provisions of Section S(e), auyra, the
State Department of Health has authority to plaoe ‘Off-sale”
any  bedding fhat does not oomply with the provisionu of thin
Aot. That wQuld,appear to apply to beddlng offered for sale
by retailers   in this State, if such bedding does. not oarry
the neoedeary’ tag Lnd pbrmtt .,nambep...’Tt ~lb~,eqtibliy true that
a Texasilrg~allgL~oQuLd ‘not l(lg&lly sbll, lbbddlng   that does’ nQt
oarry the required tag, for the reaeon     that Seotion 7(a),
supra, requires   that the retailer affix a stamp to the requlr-
ed tag.    If the required tag is not present, no stamp may
properly be affixed.    Without the proper     stam    any sale of
bedding oovered by the provisions of Artiole E476a would be
Improper, and expoees the eeller to the penaltlea imposed un-
der the Aot.
                      SUMMARY
       A retail vendor of bedding in Texas may not
       legally eel1 iteme of bedding purchased from
       a wholesaler looated outside of Texas who hae
       purohased the bedding from a manufaoturer out-
       side of Texas who does not hold the permit re-
       quired by Artlole 4476a, V.C.D.
                              Your6 very truly,
                              WAaOONER
                                     CARR
                              Attorney General



                              =+’ Malcolm L. Qulok
MLQ:ms                            Assistant


                            6, -484-
-   -




        Dr. J. E. Peavy, page 3 (C-98)


        APPROVED:
        OPINION COMMITTEE
        W. V. Geppert, Chairman
        John Reeves
        W. 0. Shultz
        M. K. Wall
        Howard Fender
        APPROVED FOR THE ATTORNEY GENERAL
        By: Stanton Stone




                                         -485-